945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elijah W. RATCLIFF, Plaintiff-Appellant,Dunbar Resources-Livingston, Inc., Plaintiff,v.Nicholas BRADY, Secretary, United States Department of theTreasury, Leslie S. Shapiro, Director, Office of Practice,United States Department of the Treasury, Arturo A. Jacobs,Director, Houston District, Internal Revenue Service, UnitedStates of America, Defendants-Appellees.
No. 91-1333.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1991.

Before MILBURN and SUHRHEINRICH, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Elijah Ratcliff filed a civil action in which he contended that the Internal Revenue Service improperly denied electronic tax filing privileges to his corporation.   The district court dismissed the action and this appeal followed.   The parties have briefed the issues.   Ratcliff has filed a motion to appear as counsel.


3
Upon consideration, we find no reversible error in the district court proceedings.   Ratcliff's pleadings reveal that his corporation is the true party allegedly aggrieved and that Ratcliff, a disbarred attorney, is the sole representative of the corporation in this case.   The rule of this circuit is that a corporation may only appear in federal court through a duly licensed attorney.   Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir.1984).   The district court's order dismissing the complaint without prejudice to refile is supported by the record and law.   The corporation is presumably free to refile the action after securing proper representation.


4
Accordingly, the motion is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.